IN THE
                         TENTH COURT OF APPEALS

                                No. 10-20-00298-CR

                          IN RE BRIAN DAVENPORT



                           ORIGINAL PROCEEDING

                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2019-792-C1


                          MEMORANDUM OPINION

      Brian Davenport filed a petition for writ of mandamus on November 16, 2020

seeking to compel the Honorable Ralph Strother of the 19th District Court of McLennan

County to rule on his request for release pursuant to Article 17.151 of the Texas Code of

Criminal Procedure and his motion for speedy trial. After this original proceeding was

filed, Judge Strother retired and ceased to hold office as the Judge of the 19th District

Court, and the Honorable Thomas West now serves as the Judge of the 19th District Court.

This Court abated the proceeding to the trial court to allow the new trial judge an

opportunity to rule on Davenport’s motions. Judge West entered an order denying
Davenport’s motions on January 26, 2021. Accordingly, Davenport’s petition for writ of

mandamus filed is dismissed as moot.




                                       JOHN E. NEILL
                                       Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Petition dismissed
Opinion delivered and filed March 10, 2021
Do not publish
[OT06]




In re Davenport                                                                 Page 2